Case: 12-20429       Document: 00512284855         Page: 1     Date Filed: 06/24/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013
                                     No. 12-20429
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL JAIME VAZQUEZ MEDINA, also known as Daniel Jaime Vazquez,
also known as Daniel Vazquez Medina, also known as Daniel Vasquez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-871-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Daniel Jaime Vazquez Medina appeals the 45-month sentence imposed
following his conviction of being present unlawfully in the United States
following deportation. Medina contends that the district court erred by imposing
a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his
prior conviction for indecency with a child under § 21.11(a)(1) of the Texas Penal
Code.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20429   Document: 00512284855     Page: 2   Date Filed: 06/24/2013

                                No. 12-20429

      Medina’s arguments are foreclosed by our decisions in United States v.
Cabecera Rodriguez, 711 F.3d 541, 562-63 (5th Cir. 2013) (en banc), and United
States v. Quiroga-Hernandez, 698 F.3d 227, 229 (5th Cir. 2012).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2